DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered. 

This action is in response to the arguments filed on 02/09/2022.  Claims 1-20 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites:” An apparatus comprising:
a processor; and
one or more non-transitory computer readable mediums collectively including
instructions that, when executed by the processor, cause the processor to:
acquire machine learning data that includes an evaluation of evaluation targets, 
the evaluation targets including at least a method for packing one or more pieces of
medical equipment and of each piece of the one or more pieces of medical equipment,
wherein each piece of medical equipment is evaluated for each of one or more packing
characteristics, the packing characteristics comprising a vertical-horizontal balance, a filling rate, an ease of storage, and an ease of sterilization of the medical equipment;
generate a constraint condition to be satisfied by a value of an evaluation function
that includes a weighting for each of a plurality of evaluation criteria of the evaluation
target and an unknown term for each evaluation target corresponding to an unknown
evaluation criterion that is not among the plurality of evaluation criteria, based on the
machine learning data, the constraint condition being a generated inequation that includes an individual evaluation threshold value for each evaluating subject;
improve accuracy of an evaluation threshold value by adding data near the evaluation threshold and performing additional machine learning on the new data, the data being considered to be near the evaluation threshold if a difference between the value of the evaluation function and a value of a second evaluation function is within a reference range;
improve consistency and reduce errors from variances in evaluation standards by
generating the evaluation function by determining a second evaluation threshold by
executing qualitative evaluations of evaluation targets;
determine a value of the unknown term and the weighting for each evaluation criterion in the evaluation function in a manner that satisfies the constraint condition during the machine learning;
extract a first set of evaluation targets and a second set of evaluation targets for
which an evaluation of each evaluation criterion is opposite of an evaluation based on the unknown term, from among the plurality of evaluation targets including at least a first
and second evaluation target, the extracting including avoiding unsolvable states and
loosening the constraint condition for comparatively larger values by utilizing an
objective function including a slack variable during the machine learning; and
output the extracted set of evaluation targets, and packing each piece of medical
equipment according to the extracted set of evaluation targets.”
Claim 17 is similar in scope to claim 1 and the following applies to both claims and their dependent claims.  The specification is not enabling for this limitation: “the evaluation targets including at least a method for packing one or more pieces of medical equipment and of each piece of the one or more pieces of medical equipment, wherein each piece of medical equipment is evaluated for each of one or more packing characteristics, the packing characteristics comprising a vertical-horizontal balance, a filling rate, an ease of storage, and an ease of sterilization of the medical equipment;”
Considering MPEP 2164 and the Wands Factors:
(A) The breadth of the claims:  The claims provide no guidance to one of ordinary skills how instructions that, when executed by the processor, cause the processor to process “a method for packing one or more pieces of medical equipment and of each piece of the one or more pieces of medical equipment…”  Paragraph [0019] shows “an example in which the evaluation target is a method for packing medical equipment used for surgery or the like…’ The specification does not appear to disclose packing by a processor.  The disclosure is not commensurate with scope of the claims; see MPEP 2164.08.  Paragraph [0019] simply restates the claim and provides no additional details.
(B) The nature of the invention and (C) The state of the prior art: “A method for packing one or more pieces of medical equipment and of each piece of the one or more pieces of medical equipment, wherein each piece of medical equipment is evaluated for each of one or more packing characteristics, the packing characteristics comprising a vertical-horizontal balance, a filling rate, an ease of storage, and an ease of sterilization of the medical equipment;”  The specification provides no details regarding how to perform “a method for packing one or more pieces of medical equipment and of each piece of the one or more pieces of medical equipment, wherein each piece of medical equipment is evaluated for each of one or more packing characteristics, the packing characteristics comprising a vertical-horizontal balance, a filling rate, an ease of storage, and an ease of sterilization of the medical equipment;”
Shiobara et al., U.S. Patent Application Publication 2006/0059018 A1, details “the method for packing one or more pieces of medical equipment and of each piece of the one or more pieces of medical equipment, wherein each piece of medical equipment is evaluated for each of one or more packing characteristics, the packing characteristics comprising a vertical-horizontal balance, a filling rate, an ease of storage, and an ease of sterilization of the medical equipment;” see at least paragraphs [0051], [0053]-[0054], [0060], [0147], [0150]-[0151] and [0169] of Shiobara.  The instant specification lacks any such details and is not enabling; see MPEP 2164.05(a) which addresses both factors.
(D) The level of one of ordinary skill: The level of ordinary skill in the field of artificial
intelligence is high. But, as indicated above, the specification provides no detail regarding “the method for packing one or more pieces of medical equipment and of each piece of the one or more pieces of medical equipment…” and one of ordinary
skill would be unable to carry out “the method for packing one or more pieces of medical equipment and of each piece of the one or more pieces of medical equipment…” aspects of the claimed invention; see MPEP 2164.05(b).
(E) The level of predictability in the art: The level of predictability in the art is low. The
same “the method for packing one or more pieces of medical equipment and of each piece of the one or more pieces of medical equipment…” can be done in different ways depending on the type and size of the equipment. And, because there is no guidance on “the method for packing one or more pieces of medical equipment and of each piece of the one or more pieces of medical equipment…” in the instant specification, one skilled in the art cannot readily anticipate the effect of a change in the type and size of the equipment; see MPEP 2164.03.
(F) The amount of direction provided by the inventor:
There is no guidance provided.  Paragraph [0019] is the only paragraph that discuss “the method for packing one or more pieces of medical equipment and of each piece of the one or more pieces of medical equipment…” in the instant specification and neither provide direction on how to implement “a method for packing one or more pieces of medical equipment and of each piece of the one or more pieces of medical equipment…” as claimed.
(G) The existence of working examples: There is no working example detailed in the
specification. Paragraph [0019] is the only paragraph that discuss “a method for packing one or more pieces of medical equipment and of each piece of the one or more pieces of medical equipment…” in the instant specification and neither indicate there is a working example.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Paragraph [0019] is the only paragraph that discusses “a method for packing one or more pieces of medical equipment and of each piece of the one or more pieces of medical equipment…” in the instant specification and neither provide guidance on how to perform “the method for packing one or more pieces of medical equipment and of each piece of the one or more pieces of medical equipment…” Therefore, one of ordinary skill would be required to perform undue experimentation to make and use the invention; see MPEP 2164.06.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Regarding Claim 1:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “generate a constraint condition to be satisfied by a value of an evaluation function that includes a weighting for each of a plurality of evaluation criteria of the evaluation target and an unknown term for each evaluation target corresponding to an unknown evaluation criterion that is not among the plurality of evaluation criteria, based on the learning data.”  The generate limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “improve accuracy of an evaluation threshold value by adding data near the evaluation threshold and performing additional learning on the new data.”  The improving limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “improve consistency and reduce errors from variances in evaluation standards by generating the evaluation function by determining a second evaluation threshold by executing qualitative evaluations of evaluation targets.”  The improve limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determine a value of the unknown term and the weighting for each evaluation criterion in the evaluation function in a manner that satisfies the constraint condition.”  The determine limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “extract a set of evaluation targets for which an evaluation of each evaluation criterion is opposite of an evaluation based on the unknown term, from among the plurality of evaluation targets.” The extract limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: “acquire learning data… evaluation targets,” “machine learning,” “packing,” ‘filing,” “storage,” “sterilization,” “output the extracted set of evaluation targets,” “processor,” and “computer readable mediums” used to perform the “generate a constraint condition to be satisfied …based on the machine learning data,” “determine a value of the unknown term…,” “extract a set of evaluation targets …evaluation targets” steps. 

The “processor,” and “computer readable mediums” are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping.

The machine learning is not positively recited and is not meaningful. It is linked to the abstract idea (judicial exception).
The “packing,” “filling,” “storage,” and “sterilization” are not significant more and are linked to the abstract idea (judicial exception).

The “acquire” step appears to be directed to receiving or transmitting data over a network which is well known, routine or conventional as evidenced by the court cases cited at MPEP 2106.05(d).

The “output” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). 

 Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

The “output” step is a form of insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “wherein the second evaluation target has:  lower evaluation values, for all of the evaluation criteria, than the first evaluation target; and JP920160022US1 (163-1453) Page 51 of 58a higher evaluation value, for an evaluation based on the unknown term, than the first evaluation target” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 2, recites further limitations such as “the extracting includes extracting from the plurality of evaluation targets, a set of a plurality of first evaluation targets and a plurality of second evaluation targets by using an objective function including a term corresponding to a difference in the unknown term between the plurality of first evaluation targets and the plurality of second evaluation targets” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 3, recites further limitations such as “the extracting includes using the objective function, further including a term corresponding to the number of the first evaluation targets and the second evaluation targets” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.
Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 4, recites further limitations such as “the extracting includes adjusting the number of the first evaluation targets and the second evaluation targets that are extracted, by adjusting a coefficient of a term corresponding to the number of the first evaluation targets and the second evaluation targets” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 1, recites further limitations such as “…. extracted set of evaluation targets….; and…designation of an evaluation criterion to be added to the plurality of evaluation criteria” that are part of the abstract idea and do not amount to an inventive concept.

The claim recites additional elements: “outputting… evaluation targets to a user,” “receive, from the user …” and “processor.” 

The “processor” and “computer readable mediums” are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping.
The “receive” step appears to be directed to receiving or transmitting data over a network which is well known, routine or conventional as evidenced by the court cases cited at MPEP 2106.05(d).

The “outputting” step is a form of insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93.

 Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 1, recites further limitations such as “the generating includes further generating, based on the learning data, the constraint condition to be satisfied by the value of the evaluation function including a weighting for each evaluation criterion added according to the designation made by the user and an unknown term for each evaluation target corresponding to a new unknown evaluation criterion that is not among the plurality of evaluation criteria” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 8:
Claim 8, which incorporates the rejection of claim 1, recites further limitations such as “…. includes, as the evaluation, a qualitative evaluation that is a comparison result obtained by qualitatively comparing two or more evaluation targets” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional element: “acquiring includes acquiring the learning data.” 
The “acquiring” step appears to be directed to receiving or transmitting data over a network which is well known, routine or conventional as evidenced by the court cases cited at MPEP 2106.05(d).

Regarding Claim 9:
Claim 9, which incorporates the rejection of claim 8, recites further limitations such as “…further includes, as the evaluation, a comparison result obtained by qualitatively comparing the evaluation targets to a predetermined evaluation standard” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional element: “acquiring includes acquiring the learning data.” 
The “acquiring” step appears to be directed to receiving or transmitting data over a network which is well known, routine or conventional as evidenced by the court cases cited at MPEP 2106.05(d).
Regarding Claim 10:
Claim 10, which incorporates the rejection of claim 8, recites further limitations such as “the generating includes generating, as the constraint condition, an inequation that includes a difference in evaluation values of the evaluation function for two or more of the evaluation targets being compared and an evaluation threshold value that serves as a standard for the qualitative evaluation; and the determining includes determining the evaluation threshold value in a manner to satisfy JP920160022US1 (163-1453) Page 53 of 58the constraint condition” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 11:
Claim 11, which incorporates the rejection of claim 10, recites further limitations such as “….including a plurality of the qualitative evaluations made by a plurality of evaluating subjects; and the generating includes generating, as the constraint condition, an inequation that includes the evaluation threshold value for each evaluating subject” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional element: “acquiring includes acquiring the learning data.” “ 
The “acquiring” step appears to be directed to receiving or transmitting data over a network which is well known, routine or conventional as evidenced by the court cases cited at MPEP 2106.05(d).
Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 11, recites further limitations such as “…caused to judge whether the difference in the evaluation values between the two or more evaluation targets according to the evaluation function based on the weighting determined during the determining is within a predetermined reference range relative to the evaluation threshold value; and the …an additional qualitative evaluation and adding the additional qualitative evaluation to the learning data, in response to the difference in evaluation values being judged to be within the reference range relative to the evaluation threshold value” that are part of the abstract idea and do not amount to an inventive concept.

The claim recites an additional element: “processor,” and “acquiring.” 

The “processor” is recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping.
The “acquiring” step appears to be directed to receiving or transmitting data over a network which is well known, routine or conventional as evidenced by the court cases cited at MPEP 2106.05(d).
 Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 11, recites further limitations such as “…the evaluating subject with the two or more evaluation targets for which the difference in the evaluation values there between is within the reference range; and… the qualitative evaluation made by the evaluating subject for…two or more evaluation targets, and adding the ….qualitative evaluation to JP920160022US1 (163-1453) Page 54 of 58the learning data” that are part of the abstract idea and do not amount to an inventive concept.

The claim recites an additional element: “processor,” “acquiring,” “acquired,” and “presenting.” The “processor” is recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping.

The “acquiring” step appears to be directed to receiving or transmitting data over a network which is well known, routine or conventional as evidenced by the court cases cited at MPEP 2106.05(d).

The “presenting” step is a form of insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93.

Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 

Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 1, recites further limitations such as “the generating includes generating the constraint condition based on the evaluation function that includes the unknown term and a term that is based on a total weighting of a plurality of basis functions into which are input a characteristic value for each evaluation criterion of the evaluation targets; and the determining includes determining the unknown term and the weighting of each of the plurality of basis functions such that the constraint condition is satisfied” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 15:
Claim 15, which incorporates the rejection of claim 14, recites further limitations such as “the generating includes generating the constraint condition including a variable that indicates whether each of the plurality of basis functions is included; and the determining includes optimizing the weighting by using an objective function including the total number of basis functions included in the evaluation function” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 14, recites further limitations such as “the generating includes generating the objective function including an error variable; and the determining includes optimizing the weighting by using the objective function including the error variable” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 17:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “generate a constraint condition to be satisfied by a value of an evaluation function that includes a weighting for each of a plurality of evaluation criteria of the evaluation target and an unknown term for each evaluation target corresponding to an unknown evaluation criterion that is not among the plurality of evaluation criteria, based on the learning data.”  The generate limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “improve accuracy of an evaluation threshold value by adding data near the evaluation threshold and performing additional learning on the new data.”  The improve limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “improve consistency and reduce errors from variances in evaluation standards by generating the evaluation function by determining a second evaluation threshold by executing qualitative evaluations of evaluation targets.”  The improve limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determine a value of the unknown term and the weighting for each evaluation criterion in the evaluation function in a manner that satisfies the constraint condition.”  The determine limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “extract a set of evaluation targets for which an evaluation of each evaluation criterion is opposite of an evaluation based on the unknown term, from among the plurality of evaluation targets.” The extract limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: “acquire learning data… evaluation targets,” “output …targets,” “processor,” and “computer readable mediums” used to perform the “generate a constraint condition to be satisfied …based on the learning data,” “determine a value of the unknown term…,” “extract a set of evaluation targets …evaluation targets” steps. 

The “processor,” and “computer readable mediums” are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping.

The “acquire” step appears to be directed to receiving or transmitting data over a network which is well known, routine or conventional as evidenced by the court cases cited at MPEP 2106.05(d).

The “output” step is a form of insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

The “output” step is a form of insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 18:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “generating a constraint condition to be satisfied by a value of an evaluation function that includes a weighting for each of a plurality of evaluation criteria of the evaluation target and an unknown term for each evaluation target corresponding to an unknown evaluation criterion that is not among the plurality of evaluation criteria, based on the learning data”  The generate limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “improving accuracy of an evaluation threshold value by adding data near the evaluation threshold and performing additional learning on the new data.”  The improving limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “improving consistency and reducing errors from variances in evaluation standards by generating the evaluation function by determining a second evaluation threshold by executing qualitative evaluations of evaluation targets.”  The improving limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining a value of the unknown term and the weighting for each evaluation criterion in the evaluation function in a manner that satisfies the constraint condition.”  The determine limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “extracting a set of evaluation targets for which an evaluation of each evaluation criterion is opposite of an evaluation based on the unknown term, from among the plurality of evaluation targets.” The extracting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: “acquire learning data… evaluation targets…. packing…,” “output the extracted set of evaluation targets,” “processor,” and “computer readable mediums” used to perform the “generate a constraint condition to be satisfied …based on the learning data,” “determine a value of the unknown term…,” “extract a set of evaluation targets …evaluation targets” steps. 

The “processor and computer readable mediums” are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping.
The “acquire” step appears to be directed to receiving or transmitting data over a network which is well known, routine or conventional as evidenced by the court cases cited at MPEP 2106.05(d).

The “output” step is a form of insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

Here the “acquire” step appears to be directed to receiving or transmitting data over a network which is well known, routine or conventional as evidenced by the court cases cited at MPEP 2106.05(d).

Here the “output” step is a form of insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 19:
Claim 19, which incorporates the rejection of claim 1, recites further limitations such as “generating a plurality of constraint conditions for a plurality of evaluation targets with different evaluation threshold values set for each evaluation target while providing a common weighting for all of the plurality of evaluation targets in the evaluation function” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 20:
Claim 19, which incorporates the rejection of claim 1, recites further limitations such as “generating a plurality of constraint conditions for a plurality of evaluation targets with different evaluation threshold values set for each evaluation target while providing a common weighting for all of the plurality of evaluation targets in the evaluation function” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zoya Gavrilov (“SVM Tutorial,” hereinafter referred to as Gavrilov), in view of Boyan et al. (Learning evaluation functions to improve optimization by local search, hereinafter referred to as Boyan), and further in view of Shiobara et al. (US 2006/0059018 A1, hereinafter referred to as Shiobara), and Schohn et al. (“Less is More: Active Learning with Support Vector Machines,” hereinafter referred to as Schohn), and Hakko (US 2012/0185215 A1, hereinafter referred to as Hakko), and Denton et al. (US 2007/0038657 A1, hereinafter referred to as Denton).

As to claim 1, Gavrilov teaches to acquire machine learning data that includes an evaluation of evaluation targets (Gavrilov, page 1, Fig. 1, both the features x for each data point and the class label y are evaluations of the targets/data points; page 5/6 section 6 Decision function…support vectors… other data points once training is complete...),
generate a constraint condition to be satisfied by a value of an evaluation function that includes a weighting for each of a plurality of evaluation criteria of the evaluation target (Garvilov, page 2, “Thus we can figure out if an instance has been properly classified by checking that                         
                            y
                            (
                            
                                
                                    w
                                
                                
                                    T
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            +
                            b
                            )
                            ≥
                            1
                        
                    ”, w is a weighting for each dimension of x) and an unknown term for each evaluation target corresponding to an unknown evaluation criteria that is not among the plurality of evaluation criteria (y is the label that is desired to be predicted, thus an unknown term included in the constraint condition) based on the machine learning data, (Gavrilov, page 2, by solving the quadratic programming program expressed in the 3rd paragraph);
 extract a first set of evaluation targets and a second set of evaluation targets for which an evaluation of each evaluation criteria is opposite of an evaluation based on the unknown term, from among the plurality of evaluation targets including at least a first and second evaluation target (anything above the decision boundary and anything below the decision boundary include evaluation targets with least a first and second evaluation target, (see Gavrilov, page 1; any points on the opposite side of the decision boundary from their labeled classification will have                        
                             
                            
                                
                                    w
                                
                                
                                    T
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            +
                            b
                        
                     and                         
                            y
                        
                     with opposite signs, i.e. any points incorrectly classified by a particular boundary, see Garvilov, page 2, “Thus we can figure out if an instance has been properly classified by checking that                         
                            y
                            (
                            
                                
                                    w
                                
                                
                                    T
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            +
                            b
                            )
                            ≥
                            1
                        
                    )” or page 3, Section 2, “you want to allow some data points of one class to appear on the other side of the boundary” ) the extracting including avoiding unsolvable states (Gavrilov, page 3, Section 2, “Consider the case that your  data isn’t perfectly linearly separable”) and loosening the constraint condition for comparatively larger values by utilizing an objective function including a slack variable  during the machine learning (Gavrilov, pg. 3, Section 2, “We can introduce slack variables … Our quadratic programming problem becomes … [an objective function including a slack variable                         
                            
                                
                                    ϵ
                                
                                
                                    i
                                
                            
                        
                     ]”).
determine a value of the unknown term and the weighting for each evaluation criterion in the evaluation function in a manner that satisfies the constraint condition (Garvilov, page 2, “Thus we can figure out if an instance has been properly classified by checking that                         
                            y
                            (
                            
                                
                                    w
                                
                                
                                    T
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            +
                            b
                            )
                            ≥
                            1
                        
                    ”, w is a weighting for each dimension of x; y is the label that is desired to be predicted, thus an unknown term included in the constraint condition).
However, Gavrilov fails to explicitly teach:
a processor; and
one or more non-transitory computer readable mediums collectively including instructions that, when executed by the processor, cause the processor to:
the evaluation targets including at least a method for packing one or more pieces of medical equipment and of each piece of the one or more pieces of medical equipment, wherein each piece of medical equipment is evaluated for each of one or more packing characteristics, the packing characteristics comprising a vertical-horizontal balance, a filling rate, an ease of storage, and an ease of sterilization of the medical equipment; and packing each piece of medical equipment according to the extracted set of evaluation targets.
Boyan, in combination with Gavrilov, teaches:
the evaluation targets including at least a method for packing (Abstract, medical treatment planning….; page 7/36…Fig. 4, second paragraph…. pack the items into as few bins as possible…; page 10/36 section 3.1 Bin-packing…. bin-packing algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Gavrilov to add a packing algorithm to the Gavrilov’ s system as taught by Boyan above.  The modification would have been obvious because one of ordinary skill would be motivated to use learned evaluation function toward better optima, as taught by Boyan (Abstract).
However, Gavrilov and Boyan fail to explicitly teach:
a processor; and
one or more non-transitory computer readable mediums collectively including instructions that, when executed by the processor, cause the processor to:
the evaluation targets including at least a method for packing one or more pieces of medical equipment and of each piece of the one or more pieces of medical equipment, wherein each piece of medical equipment is evaluated for each of one or more packing characteristics, the packing characteristics comprising a vertical-horizontal balance, a filling rate, an ease of storage, and an ease of sterilization of the medical equipment; and packing each piece of medical equipment according to the extracted set of evaluation targets.
Shiobara, in combination with Gavrilov and Boyan, teaches:
a processor; and
one or more non-transitory computer readable mediums collectively including instructions that, when executed by the processor, cause the processor to:
the evaluation targets including at least a method for packing one or more pieces of medical equipment and of each piece of the one or more pieces of medical equipment, wherein each piece of medical equipment is evaluated for each of one or more packing characteristics, the packing characteristics comprising a vertical-horizontal balance, a filling rate, an ease of storage, and an ease of sterilization of the medical equipment
(paragraphs [0051] …medical equipment provider 10 packages the medical equipment
according to the order received (Sl2). Then, the medical equipment provider 10 ships the packaged medical equipment to the medical institution 12 (Sl4) …); [0053]-[0054]…medical equipment provider 10 (hereinafter, referred to as "returnable medical equipment") are washed and then subjected to sterilization processing (S20) ….;  [0060]…contents stored in the storage media of the medical equipment provider computer 26 and the contents stored in the storage media of the medical institution computer 22 may be synchronized with each other…; [0147]… information storage database 710…; [0150]-[0151]… disinfection and sterilization cost database 780…; [0169] …vertical axis indicates information for identifying individual medical practices, and the horizontal axis the amounts of the material costs…); and packing each piece of medical equipment according to the extracted set of evaluation targets (paragraphs [0051] …medical equipment provider 10 packages the medical equipment according to the order received (Sl2)…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gavrilov and Boyan to add a method for packing one or more pieces of medical equipment to the combination system of Gavrilov and Boyan, as taught by Shiobara above.  The modification would have been obvious because one of ordinary skill would be motivated to enable grasping the schedules and tracking records of medical practices with high reliability, as taught by Shiobara ([0006]).
However, Gavrilov, Boyan and Shiobara fail to explicitly teach:
improve accuracy of an evaluation threshold value by adding data near the evaluation threshold and performing additional learning on the new data;
improve consistency and reduce errors from variances in evaluation standards by generating the evaluation function by determining a second evaluation threshold by
executing qualitative evaluations of evaluation targets; and 
output the extracted set of evaluation targets.
Schohn, in combination with Gavrilov, Boyan and Shiobara, teaches an apparatus comprising a processor and one or more non-transitory computer readable mediums including instructions that, when executed by the processor (inherent in executing their SVM method on a computer, which the paper implies they do on page. 4, left column, last paragraph, “we used a QP solver … to train the SVMs” and by their experimental results) … improve accuracy of an evaluation threshold value by adding data near the evaluation threshold and performing additional learning on new data (Schohn, page. 3, left column, last paragraph, “labeling an example that lies on or close to the hyperplane is guaranteed to have an effect on the solution” with page 1, 2nd column, 4th paragraph, “active learning studies  the closed-loop phenomenon of a learner selecting actions or making queries that influence what data are added to its training set”) improve consistency [and reduce errors from variations in evaluation standards is intended use/result] by generating the evaluation function by determining a second evaluation threshold by executing qualitative evaluations of evaluation targets (Schohn, page 1, right column, last paragraph, “querying a human expert to label a new document in a document classification problem” and page 4, left column, 3rd paragraph, “Each experiment began with four randomly chosen positive examples and four randomly chosen negative examples … successive examples were added in batches … in order of proximity to the current dividing hyperplane”) … and output the extracted set of evaluation targets (note that the extracted set are the training examples requiring slack variables, i.e. the training samples misclassified by the boundary, which need to be outputted in order to calculate the accuracy in Figs. 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 1) implement the SVM method of Gavrilov on a computer in order to perform experiments on large datasets 2) add data near the threshold / implement active learning such as that of Schohn in Gavrilov in order to minimize the number of labeled data samples necessary to train the SVM (Schohn, page 1, left column, last paragraph) and 3) output the misclassified examples in order to determine the accuracy of the classifier.
However, Gavrilov, Boyan, Shiobara and Schohn fail to explicitly teach wherein: 
the constraint condition being a generated inequation that includes an individual evaluation threshold value for each evaluating subject;
the data being considered to be near the evaluation threshold if a difference between the value of the evaluation function and a value of a second evaluation function is within a reference range.
Hakko, in combination with Gavrilov, Boyan, Shiobara and Schohn teaches:
the constraint condition being a generated inequation that includes an individual evaluation threshold value for each evaluating subject (paragraph [0050] …
threshold is set to a value which varies in each individual evaluation…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gavrilov, Shiobara and Schohn with an individual evaluation threshold value for each evaluating subject to the combination system of Gavrilov, Shiobara and Schohn as taught by Hakko above.  The modification would have been obvious because one of ordinary skill would be motivated to shorten the computation time, thus effectively determining the value of the variable, as taught by Hakko (paragraph [0049]).
However, Gavrilov, Boyan, Shiobara, Schohn and Hakko fail to explicitly teach:
the data being considered to be near the evaluation threshold if a difference between the value of the evaluation function and a value of a second evaluation function is within a reference range.
Denton, in combination with Gavrilov, Boyan, Shiobara, Schohn and Hakko, teaches the data being considered to be near the evaluation threshold if a difference between the value of the evaluation function and a value of a second evaluation function is within a reference range (paragraphs [0082] describes determining whether the value of one solution exceeds the other by more than a given tolerance. The threshold, as described above, was zero. That is, the threshold simply requires that one solution be better. In this case, the reference range corresponds to 0 plus or minus the predetermined tolerance. Taken together, the condition that the two solutions be "substantially close" is understood to correspond to them having substantially similar values. That is, the difference shown in equation (2) of [0089] be substantially close to the threshold value of 0; [0095] describes querying users to determine if one solution is preferable to another. The last sentence indicates that there could be plural "users". In particular, this is suggested for solutions that are "substantially close" to the tentative optimal solution).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gavrilov, Boyan, Shiobara, Schohn and Hakko with a reference range to the combination system of Gavrilov, Boyan, Shiobara, Schohn and Hakko, as taught by Denton above.  The modification would have been obvious because one of ordinary skill would be motivated to have a method of determining objective function coefficients of optimal solution of mathematical programming model is determined in successive refinements and improved manner, as taught by Denton (paragraph [0033]).

As to claim 8, which incorporates the rejection of claim 1, Gavrilov, Boyan, Shiobara, Schohn and Hakko fail to explicitly teach wherein: 
the acquiring includes acquiring the learning data that includes, as the evaluation, a
qualitative evaluation that is a comparison result obtained by qualitatively comparing
two or more evaluation targets.
However, Denton teaches wherein: 
the acquiring includes acquiring the learning data that includes, as the evaluation, a qualitative evaluation that is a comparison result obtained by qualitatively comparing two or more evaluation targets (see paragraphs [0079] describes ranking scenarios (two or more) using AHP (analytical hierarchy process). As described in [0064] …where each measurement is based on objective data or on user preferences…, this ranking is based, in part, on user preferences. While the ranking is determined in a quantitative way, the data indicating the ranking is qualitative). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gavrilov, Boyan, Shiobara, Schohn and Hakko with a qualitative evaluation targets comparison to the combination system of Gavrilov, Boyan, Shiobara, Schohn and Hakko, as taught by Denton above.  The modification would have been obvious because one of ordinary skill would be motivated to use the highest ranked solution determined by the ranking, as taught by Denton (paragraphs [0079]).
As to claim 9, which incorporates the rejection of claim 8, Gavrilov, Boyan, Shiobara, Schohn and Hakko fail to explicitly teach wherein: 
the acquiring includes acquiring the learning data that further includes, as the evaluation, a comparison result obtained by qualitatively comparing the evaluation targets to a predetermined evaluation standard.
However, Denton teaches wherein:
the acquiring includes acquiring the learning data that further includes, as the evaluation, a comparison result obtained by qualitatively comparing the evaluation targets to a predetermined evaluation standard (see paragraphs [0079] describes ranking scenarios using AHP (analytical hierarchy process). As described in [0064], this ranking is based, in part, on user preferences. The process AHP is the predetermined criterion used to perform the ranking). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gavrilov, Boyan, Shiobara, Schohn and Hakko with a qualitative evaluation targets comparison to the combination system of Gavrilov, Boyan, Shiobara, Schohn and Hakko, as taught by Denton above.  The modification would have been obvious because one of ordinary skill would be motivated to use the highest ranked solution determined by the ranking, as taught by Denton (paragraphs [0079]).

As to claim 10, which incorporates the rejection of claim 8, Gavrilov, Boyan, Shiobara, Schohn and Hakko fail to explicitly teach wherein: 
the generating includes generating, as the constraint condition, an inequation that includes a difference in evaluation values of the evaluation function for two or more of the evaluation targets being compared and an evaluation threshold value that serves as a standard for the qualitative evaluation; and 
the determining includes determining the evaluation threshold value in a manner to satisfy JP920160022US1 (163-1453) Page 53 of 58the constraint condition.
However, Denton teaches wherein:
the generating includes generating, as the constraint condition, an inequation that includes a difference in evaluation values of the evaluation function for two or more of the evaluation targets being compared and an evaluation threshold value that serves as a standard for the qualitative evaluation (see paragraphs [0089] shows 0 as the threshold. This indicates that the value of scenario x"1 must be superior to x"2. That is, scenario x"1 is determined to be superior to x"2 when the criterion that the difference shown in equation (2) exceeds the threshold 0…; [0088] describes constructing a constraint based on an observation that one feasible solution is preferred to another. Equation (1) shows the value of scenario 1 being greater than the value of scenario 2;  [0085] makes it clear that the constraints may be updated upon receiving new ranking (i.e.learning) data.); [0092]-[0093]…a set of linear inequalities over the space of objective function coefficients that represent currently determined user preferences; [0094]...subtracting the alternate feasible solution objective function value from the tentative optimal solution objective function value is redundant with respect to the set of linear inequalities); and 
the determining includes determining the evaluation threshold value in a manner to satisfy JP920160022US1 (163-1453) Page 53 of 58the constraint condition (see paragraphs ([0089]-[0090]…shows setting the threshold to epsilon for a small enough epsilon. Epsilon is chosen to be positive so that if the epsilon constraint is satisfied, so is the original). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gavrilov, Boyan, Shiobara, Schohn and Hakko with a qualitative evaluation targets comparison to the combination system of Gavrilov, Boyan, Shiobara, Schohn and Hakko as taught by Denton above.  The modification would have been obvious because one of ordinary skill would be motivated to use the highest ranked solution determined by the ranking, as taught by Denton (paragraphs [0079]).

As to claim 11, which incorporates the rejection of claim 10, Gavrilov, Boyan, Shiobara, Schohn and Hakko fail to explicitly teach wherein: 
the acquiring includes acquiring the learning data including a plurality of the qualitative evaluations made by a plurality of evaluating subjects; and
the generating includes generating, as the constraint condition, an inequation that includes the evaluation threshold value for each evaluating subject.
However, Denton teaches wherein:
the acquiring includes acquiring the learning data including a plurality of the qualitative evaluations made by a plurality of evaluating subjects (see paragraphs [0079] describes ranking scenarios using AHP (analytical hierarchy process). As described in [0064], this ranking is based, in part, on user preferences. The process AHP is the predetermined criterion used to perform the ranking); and 
the generating includes generating, as the constraint condition, an inequation that includes the evaluation threshold value for each evaluating subject (see paragraphs [0089] shows 0 as the threshold. This indicates that the value of scenario x"1 must be superior to x"2. That is, scenario x"1 is determined to be superior to x"2 when the criterion that the difference shown in equation (2) exceeds the threshold 0 …[0092]-[0095]…a set of linear inequalities over the space of objective function coefficients that represent currently determined user preferences).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gavrilov, Boyan, Shiobara, Schohn and Hakko with a qualitative evaluation targets comparison to the combination system of Gavrilov, Boyan, Shiobara, Schohn and Hakko, as taught by Denton above.  The modification would have been obvious because one of ordinary skill would be motivated to use the highest ranked solution determined by the ranking, as taught by Denton (paragraphs [0079]).

As to claim 12, which incorporates the rejection of claim 11, Gavrilov, Boyan, Shiobara, Schohn and Hakko fail to explicitly teach wherein: 
the processor is further caused to judge whether the difference in the evaluation values
between the two or more evaluation targets according to the evaluation function based on the weighting determined during the determining is within a predetermined reference range relative to the evaluation threshold value; and
the acquiring includes acquiring an additional qualitative evaluation and adding the additional qualitative evaluation to the learning data, in response to the difference in evaluation values being judged to be within the reference range relative to the evaluation threshold value.
However, Denton teaches wherein: 
the processor is further caused to judge whether the difference in the evaluation values between the two or more evaluation targets according to the evaluation function based on the weighting determined during the determining is within a predetermined reference range relative to the evaluation threshold value (see paragraphs [0082] describes determining whether the value of one solution exceeds the other by more than a given tolerance. The threshold, as described above, was zero. That is, the threshold simply requires that one solution be better. In this case, the reference range corresponds to 0
plus or minus the predetermined tolerance. Taken together, the condition that the two solutions be "substantially close" is understood to correspond to them having substantially similar values.  That is, the difference shown in equation (2) of [0089] be substantially close to the threshold value of 0; [0095] describes querying users to determine if one solution is preferable to another. The last sentence indicates that there could be plural "users". In particular, this is suggested for solutions that are "substantially close" to the tentative optimal solution); and 
the acquiring includes acquiring an additional qualitative evaluation and adding the additional qualitative evaluation to the learning data, in response to the difference in evaluation values being judged to be within the reference range relative to the evaluation threshold value (see paragraphs [0079] describes ranking scenarios using AHP (analytical hierarchy process). As described in [0064], this ranking is based, in part, on user preferences. The process AHP is the predetermined criterion used to perform the ranking).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gavrilov, Boyan, Shiobara, Schohn and Hakko with a qualitative evaluation targets comparison to the combination system of Gavrilov, Boyan, Shiobara, Schohn and Hakko, as taught by Denton above.  The modification would have been obvious because one of ordinary skill would be motivated to use the highest ranked solution determined by the ranking, as taught by Denton (paragraphs [0079]).

As to claim 13, which incorporates the rejection of claim 12, Gavrilov, Boyan, Shiobara, Schohn and Hakko fail to explicitly teach wherein: 
the processor is further caused to present the evaluating subject with the two or more
evaluation targets for which the difference in the evaluation values there between is within the reference range; and
the acquiring includes acquiring the qualitative evaluation made by the evaluating subject for the presented two or more evaluation targets, and adding the acquired qualitative evaluation to the learning data.
However, Denton teaches wherein: the processor is further caused to present the evaluating subject with the two or more evaluation targets for which the difference in the evaluation values there between is within the reference range (see paragraphs [0082] describes determining whether the value of one solution exceeds the other by more than a given tolerance. The threshold, as described above, was zero. That is, the threshold simply requires that one solution be better. In this case, the reference range corresponds to 0 plus or minus the predetermined tolerance. Taken together, the condition that the two solutions be "substantially close" is understood to correspond to them having substantially similar values. That is, the difference shown in equation (2) of [0089] be substantially close to the threshold value of 0; [0095] describes querying users to determine if one solution is preferable to another. The last sentence indicates that there could be plural "users". In particular, this is suggested for solutions that are "substantially close" to the tentative optimal solution); and 
the acquiring includes acquiring the qualitative evaluation made by the evaluating subject for the presented two or more evaluation targets, and adding the acquired qualitative evaluation to JP920160022US1 (163-1453) Page 54 of 58the learning data (see paragraphs [0096] describes using the result of the inquiry described in [0094] to generate a new linear inequality. I.e. the feedback is added to the learning data (represented by the inequalities)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gavrilov, Boyan, Shiobara, Schohn and Hakko with a qualitative evaluation targets comparison to the combination system of Gavrilov, Boyan, Shiobara, Schohn and Hakko, as taught by Denton above.  The modification would have been obvious because one of ordinary skill would be motivated to use the highest ranked solution determined by the ranking, as taught by Denton (paragraphs [0079]).

Claim 17 recites substantially the same functionalities recited in claim 1, and is directed to non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system that performs the method of claim 1.  

Claim 18 recites substantially the same functionalities recited in claim 1, and is directed to a method performed by the apparatus of claim 1.  Therefore, claim 11 is rejected for the same reasons as applied to claim 1 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zoya Gavrilov (“SVM Tutorial,” hereinafter referred to as Gavrilov), in view of Boyan et al. (Learning evaluation functions to improve optimization by local search, hereinafter referred to as Boyan), and further in view of Shiobara et al. (US 2006/0059018 A1, hereinafter referred to as Shiobara), and Schohn et al. (“Less is More: Active Learning with Support Vector Machines,” hereinafter referred to as Schohn), and Hakko (US 2012/0185215 A1, hereinafter referred to as Hakko), and Denton et al. (US 2007/0038657 A1, hereinafter referred to as Denton),  and SAKURAI et al. (US 2014/0095424 A 1, hereinafter referred to as SAKURAI).

As to claim 2, which incorporates the rejection of claim 1, Gavrilov, Boyan, Shiobara, Schohn, Hakko and Denton fail to explicitly teach wherein the second evaluation target has:
lower evaluation values, for all of the evaluation criteria, than the first evaluation target;
and
a higher evaluation value, for an evaluation based on the unknown term, than the first evaluation target.
However, SAKURAI teaches wherein the extracting includes extracting, from the plurality of evaluation targets, a set of a first evaluation target and a second evaluation target (see paragraphs [0049]-[0050], target evaluation knowledge storage unit 83 and
evaluation target extraction unit 89); and wherein the second evaluation target has:
lower evaluation values, for all of the evaluation criteria, than the first evaluation
target (see Fig.2, element Sa9; paragraphs [0061 ]-[0062] ... if an evaluation target item
to be picked up is available, the process advances to step Sa8; [0093]-[0094]); and
a higher evaluation value, for an evaluation based on the unknown term, than the first
evaluation target (see Fig.2, element Sa8; paragraphs [0061]-[0062] if an evaluation
target item to be picked up is not available, the process advances to step Sa9; [0093]-[
0094] ... top three are extracted as targets of interest from the relationship between the evaluation target items and frequencies of occurrence).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko and Denton to add an extracting a set of evaluation targets for the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko and Denton, as taught by SAKURAI above. The modification would have been obvious because one of ordinary skill would be motivated to have a set of evaluation targets as taught by SAKURAI (paragraph [0049]).

Claims 3 -5 are rejected under 35 U.S.C. 103 as being unpatentable over Zoya Gavrilov (“SVM Tutorial,” hereinafter referred to as Gavrilov), in view of Boyan et al. (Learning evaluation functions to improve optimization by local search, hereinafter referred to as Boyan), and further in view of Shiobara et al. (US 2006/0059018 A1, hereinafter referred to as Shiobara), and Schohn et al. (“Less is More: Active Learning with Support Vector Machines,” hereinafter referred to as Schohn), and Hakko (US 2012/0185215 A1, hereinafter referred to as Hakko), and Denton et al. (US 2007/0038657 A1, hereinafter referred to as Denton),  and SAKURAI et al. (US 2014/0095424 A 1, hereinafter referred to as SAKURAI), and Takayuki Yoshizumi ("A Mathematical Programming-Based Approach to Determining Objective Functions from Qualitative and Subjective Comparisons," hereinafter referred to as Yoshizumi).

As to claim 3, which incorporates the rejection of claim 2, Gavrilov, Boyan, Shiobara, Schohn, Hakko, Denton, and SAKURA fail to explicitly teach wherein:
the extracting includes extracting, from the plurality of evaluation targets, a set of a
plurality of first evaluation targets and a plurality of second evaluation targets by using an objective function including a term corresponding to a difference in the unknown term between the plurality of first evaluation targets and the plurality of second evaluation targets.
However, Yoshizumi teaches wherein:
the extracting includes extracting from the plurality of evaluation targets, a set of a plurality of first evaluation targets and a plurality of second evaluation targets by using an objective function including a term corresponding to a difference in the unknown term between the plurality of first evaluation targets and the plurality of second evaluation targets (see page 3136, Abstract. .. use an ordinal scale for measuring paired differences of the objective values as well as the paired objective values; Introduction,
right column, last paragraph to page 3137, left column, first paragraph ... The key idea of our method is to use an ordinal scale for measuring paired differences of the objective values as well as the paired objective values).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko, Denton, and SAKURA to add extract a set of evaluation targets for the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko, Denton, and SAKURA, as taught by Yoshizumi above. The modification would have been obvious because one of ordinary skill would be motivated to have an ordinal scale for measuring paired differences of the objective values as well as the paired objective values, as taught by Yoshizumi (Abstract; page 3136, right column, last paragraph).

As to claim 4, which incorporates the rejection of claim 3, Gavrilov, Boyan, Shiobara, Schohn, Hakko, Denton, and SAKURA fail to explicitly teach wherein:
the extracting includes using the objective function, further including a term corresponding to the number of the first evaluation targets and the second evaluation targets.
However, Yoshizumi teaches wherein: 
the extracting includes using the objective function, further including a term corresponding to the number of the first evaluation targets and the second evaluation targets (see Introduction, right column, last paragraph to page 3137, left column, first paragraph…The key idea of our method is to use an ordinal scale for measuring paired differences of the objective values as well as the paired objective values; wherein using the broadest reasonable interpretation, Examiner interprets “the objective values” as the first evaluation targets and “the paired objective values” as “the second evaluation targets”). 
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko, Denton, and SAKURA to add a set of evaluation targets extracted for the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko, Denton, and SAKURA, as taught by Yoshizumi above. The modification would have been obvious because one of ordinary skill would be motivated to including a term corresponding to the number of the first evaluation targets and the second evaluation targets, as suggested by Yoshizumi (see Introduction, right column, last paragraph to page 3137, left column, first paragraph).

As to claim 5, which incorporates the rejection of claim 4, Gavrilov, Boyan, Shiobara, Schohn, Hakko, Denton, and SAKURA fail to explicitly teach wherein:
the extracting includes adjusting the number of the first evaluation targets and the second evaluation targets that are extracted, by adjusting a coefficient of a term corresponding to the number of the first evaluation targets and the second evaluation targets.
However, Yoshizumi teaches wherein: 
the extracting includes adjusting the number of the first evaluation targets and the second evaluation targets that are extracted, by adjusting a coefficient of a term corresponding to the number of the first evaluation targets and the second evaluation targets (see Introduction…, wherein using the broadest reasonable interpretation, Examiner interprets “adjusting the weights for each objective term” …page 3139,
Handling basis function selection…. relative contribution of the term should increase as the value increases…relative contribution of the term should decrease as the value increases to teach the limitation). 
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko, Denton, and SAKURA to add extract a set of evaluation targets for the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko, Denton, and SAKURA, as taught by Yoshizumi above. The modification would have been obvious because one of ordinary skill would be motivated to have an ordinal scale for measuring paired differences of the objective values as well as the paired objective values, as suggested by Yoshizumi (see page 3139, Handling basis function selection).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zoya Gavrilov (“SVM Tutorial,” hereinafter referred to as Gavrilov), in view of Boyan et al. (Learning evaluation functions to improve optimization by local search, hereinafter referred to as Boyan), and further in view of Shiobara et al. (US 2006/0059018 A1, hereinafter referred to as Shiobara), and Schohn et al. (“Less is More: Active Learning with Support Vector Machines,” hereinafter referred to as Schohn), and Hakko (US 2012/0185215 A1, hereinafter referred to as Hakko), and Denton et al. (US 2007/0038657 A1, hereinafter referred to as Denton), and Minakuchi (US 2004/0098288 A1, hereinafter referred to as Minakuchi).

As to claim 6, which incorporates the rejection of claim 1, Schohn teaches the outputting includes outputting the extracted set of evaluation targets to a user (note that the extracted set are the training examples requiring slack variables, i.e. the training samples misclassified by the boundary, which need to be outputted in order to calculate the accuracy in Figs. 2-5).  
But Gavrilov, Boyan, Shiobara, Schohn, Hakko and Denton fail to explicitly teach wherein: 
the processor is further caused to receive, from the user, designation of an evaluation criterion to be added to the plurality of evaluation criteria.
However, Minakuchi teaches:
the processor is further caused to receive, from the user, designation of an evaluation criterion to be added to the plurality of evaluation criteria (see Fig. 2, element 207;  paragraphs [0022] and [0028]-[0029]…evaluation rule setting means (evaluation criterion setting means) for setting the evaluation rule, wherein the evaluation rule setting means updates the evaluation rule stored in the evaluation rule storing means….it is possible to add or change the evaluation rule).JP920160022US1 (163-1453) Page 52 of 58 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko and Denton with the input designations of evaluation criteria to be added to the plurality of evaluation criteria from the user for the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko and Denton, as taught by Minakuchi above.  The modification would have been obvious because one of ordinary skill would be motivated to make it possible to add or change the evaluation rule, as taught by Minakuchi (paragraphs [0028]-[0029]).

As to claim 7, which incorporates the rejection of claim 6, Schohn teaches wherein: 
the generating includes further generating, based on the learning data, the constraint condition to be satisfied by the value of the evaluation function including a weighting for each evaluation criterion added according to the designation made by the user and 
an unknown term for each evaluation target corresponding to a new unknown evaluation criterion that is not among the plurality of evaluation criteria the generating includes further generating, based on the learning data, the constraint condition to be satisfied by the value of the evaluation function including a weighting for each evaluation criterion added according to the designation made by the user and an unknown term for each evaluation target corresponding to a new unknown evaluation criterion that is not among the plurality of evaluation criteria (Schohn, pg. 1, 2nd column, last paragraph, “querying a human expert to label a new document in a document classification problem” and pg. 4, 1st column, 3rd paragraph, “Each experiment began with four randomly chosen positive examples and four randomly chosen negative examples … successive examples were added in batches … in order of proximity to the current dividing hyperplane”).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 1) implement the SVM method of Gavrilov on a computer in order to perform experiments on large datasets 2) add data near the threshold / implement active learning such as that of Schohn in Gavrilov in order to minimize the number of labeled data samples necessary to train the SVM (Schohn, page 1, left column, last paragraph) and 3) output the misclassified examples in order to determine the accuracy of the classifier.

 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zoya Gavrilov (“SVM Tutorial,” hereinafter referred to as Gavrilov), in view of Boyan et al. (Learning evaluation functions to improve optimization by local search, hereinafter referred to as Boyan), and further in view of Shiobara et al. (US 2006/0059018 A1, hereinafter referred to as Shiobara), and Schohn et al. (“Less is More: Active Learning with Support Vector Machines,” hereinafter referred to as Schohn), and Hakko (US 2012/0185215 A1, hereinafter referred to as Hakko), and Denton et al. (US 2007/0038657 A1, hereinafter referred to as Denton), and Shapiro et al. (US 2005/0060130 A1, hereinafter referred to as Shapiro).

As to claim 14, which incorporates the rejection of claim 10, Gavrilov, Boyan, Shiobara, Schohn, Hakko and Denton fail to explicitly teach wherein: 
the generating includes generating the constraint condition based on the evaluation
function that includes the unknown term and a term that is based on a total weighting of a plurality of basis functions into which are input a characteristic value for each evaluation criterion of the evaluation targets; and
the determining includes determining the unknown term and the weighting or each of the plurality of basis functions such that the constraint condition is satisfied.
However, Denton teaches wherein: 
the generating includes generating the constraint condition based on the evaluation function that includes the unknown term and a term that is based on a total weighting of a plurality of basis functions into which are input a characteristic value for each evaluation criterion of the evaluation targets (see paragraphs [0088]…the objective
function coefficients are denoted by c;, so that the total objective function value is a sum of the weights ƩiCiXi…).  
Shapiro teaches the determining includes determining the unknown term and the weighting of each of the plurality of basis functions such that the constraint condition is satisfied (see paragraphs [0062]…determination of the unknown coefficients C, that satisfy the prescribed constraints on the material function either exactly or approximately…[0087]…The unknown function…can be represented by a linear combination of basis functions (as in expression (5)) with coefficients Ci chosen to satisfy the desired constraints).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko and Denton with a qualitative evaluation targets comparison to the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko and Denton, as taught by Denton above.  The modification would have been obvious because one of ordinary skill would be motivated to use the highest ranked solution determined by the ranking , as taught by Denton (paragraphs [0079]).
But Gavrilov, Boyan, Shiobara, Schohn, Hakko and Denton fail to explicitly teach wherein:
the determining includes determining the unknown term and the weighting of each of the plurality of basis functions such that the constraint condition is satisfied.
However Shapiro teaches the determining includes determining the unknown term and the weighting of each of the plurality of basis functions such that the constraint condition is satisfied (see paragraphs [0062]…determination of the unknown coefficients C, that satisfy the prescribed constraints on the material function either exactly or approximately…[0087]…The unknown function…can be represented by a linear combination of basis functions (as in expression (5)) with coefficients Ci chosen to satisfy the desired constraints).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko and Denton with the determination of the unknown coefficients that satisfy the prescribed constraints on the function for the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko and Denton, as taught by Shapiro above.  The modification would have been obvious because one of ordinary skill would be motivated to determine the unknown coefficients that satisfy the prescribed constraints on the function, as suggested by Shapiro (paragraph [0062]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zoya Gavrilov (“SVM Tutorial,” hereinafter referred to as Gavrilov), in view of Boyan et al. (Learning evaluation functions to improve optimization by local search, hereinafter referred to as Boyan), and further in view of Shiobara et al. (US 2006/0059018 A1, hereinafter referred to as Shiobara), and Schohn et al. (“Less is More: Active Learning with Support Vector Machines,” hereinafter referred to as Schohn), and Hakko (US 2012/0185215 A1, hereinafter referred to as Hakko), and Denton et al. (US 2007/0038657 A1, hereinafter referred to as Denton), and Shapiro et al. (US 2005/0060130 A1, hereinafter referred to as Shapiro), and Dimitris Bertsimas (“Statistics and Machine Learning via a Modern Optimization Lens,” hereinafter referred to as Bertsimas).

As to claim 15, Gavrilov, Boyan, Shiobara, Schohn, Hakko, Denton, and Shapiro fail to explicitly teach wherein:
the generating includes generating the constraint condition including a variable that indicates whether each of the plurality of basis functions is included; and
the determining includes optimizing the weighting by using an objective function
including the total number of basis functions included in the evaluation function.
However, Bertsimas teaches wherein: 
the generating includes generating the constraint condition including a variable that indicates whether each of the plurality of basis functions is included (see page 4, equation (4).  The symbol 1 (beta_i neq 0) is indicating whether the ith function is included in the model), and 
the determining includes optimizing the weighting by using an objective function including the total number of basis functions included in the evaluation function
(see page 4, equation (4), the summation is counting the total number of functions included in the model). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko, Denton, and Shapiro with the determination of the unknown coefficients that satisfy the prescribed constraints on the function for the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko, Denton, and Shapiro, as taught by Bertsimas above.  The modification would have been obvious because one of ordinary skill would be motivated to have optimization methods that find high quality feasible solutions that use an objective function that finds provably optimal solutions.

As to claim 16, Gavrilov, Boyan, Shiobara, Schohn, Hakko, Denton, and Shapiro fail to explicitly teach wherein:
the generating includes generating the objective function including an error variable; and the determining includes optimizing the weighting by using the objective function
including the error variable.
However, Bertsimas teaches wherein: 
the generating includes generating the objective function including an error variable
(see page 2, 1 Introduction , equation 1 shows an objective function which includes the error in the prediction ly-X betal); and 
the determining includes optimizing the weighting by using the objective function including the error variable (see page 2, 1 Introduction, equation 1 shows the optimization problem min_beta which finds the minimal beta (the beta is the weights)). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko, Denton, and Shapiro with the determination of the unknown coefficients that satisfy the prescribed constraints on the function for the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko, Denton, and Shapiro, as taught by Bertsimas above.  The modification would have been obvious because one of ordinary skill would be motivated to have optimization methods that find high quality feasible solutions that use an objective function that finds provably optimal solutions.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zoya Gavrilov (“SVM Tutorial,” hereinafter referred to as Gavrilov), in view of Boyan et al. (Learning evaluation functions to improve optimization by local search, hereinafter referred to as Boyan), and further in view of Shiobara et al. (US 2006/0059018 A1, hereinafter referred to as Shiobara), and Schohn et al. (“Less is More: Active Learning with Support Vector Machines,” hereinafter referred to as Schohn), and Hakko (US 2012/0185215 A1, hereinafter referred to as Hakko), and Denton et al. (US 2007/0038657 A1, hereinafter referred to as Denton), and Takayuki Yoshizumi ("A Mathematical Programming-Based Approach to Determining Objective Functions from Qualitative and Subjective Comparisons," hereinafter referred to as Yoshizumi).

As to claim 19, which incorporates the rejection of claim 1, Yoshizumi teaches wherein the generating the constraint condition further comprises generating a plurality of constraint conditions for a plurality of evaluation targets with different evaluation threshold values set for each evaluation target while providing a common weighting for all of the plurality of evaluation targets in the evaluation function (see page 3136, Abstract. .. use an ordinal scale for measuring paired differences of the objective values as well as the paired objective values; Introduction, right column, last paragraph to page 3137, left column, first paragraph ... The key idea of our method is to use an ordinal scale for measuring paired differences of the objective values as well as the paired objective values; page 3140, left column, last paragraph to right column, first paragraph, “For the objective function to be estimated, we used 10 as the number of objective terms and used the same correct weight of 0.1 for all the terms …”).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko, Denton, and Shapiro to add extract a set of evaluation targets for the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko, Denton, and Shapiro, as taught by Yoshizumi above. The modification would have been obvious because one of ordinary skill would be motivated to have an ordinal scale for measuring paired differences of the objective values as well as the paired objective values, as taught by Yoshizumi (Abstract; page 3136, right column, last paragraph).

As to claim 20, which incorporates the rejection of claim 18, Yoshizumi teaches wherein the generating the constraint condition further comprises generating a plurality of constraint conditions for a plurality of evaluation targets with different evaluation threshold values set for each evaluation target while providing a common weighting for all of the plurality of evaluation targets in the evaluation function (see page 3136, Abstract. .. use an ordinal scale for measuring paired differences of the objective values as well as the paired objective values; Introduction, right column, last paragraph to page 3137, left column, first paragraph ... The key idea of our method is to use an ordinal scale for measuring paired differences of the objective values as well as the paired objective values; page 3140, left column, last paragraph to right column, first paragraph, “For the objective function to be estimated, we used 10 as the number of objective terms and used the same correct weight of 0.1 for all the terms …”).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko, Denton, and Shapiro to add extract a set of evaluation targets for the combination system of Gavrilov, Boyan, Shiobara, Schohn, Hakko, Denton, and Shapiro, as taught by Yoshizumi above. The modification would have been obvious because one of ordinary skill would be motivated to have an ordinal scale for measuring paired differences of the objective values as well as the paired objective values, as taught by Yoshizumi (Abstract; page 3136, right column, last paragraph).
Response to Applicant’s arguments
The Applicant’s arguments have been fully considered and are not persuasive and partially moot in view of new ground(s) of rejection. 
Claim Rejections - 35 U.S. C § 101
Argument 1:
Further, such recitations integrate the use of a memory and a hardware processor, which are note merely mental processes and are integrated into independent claim l to specifically accomplish the aforementioned improvement.
Applicant respectfully submits that independent claim 1 places meaningful limits on any alleged judicial exception recited therein and when considered as a whole, integrates any alleged judicial exception recited therein into a practical application. As such, Applicant respectfully submits that independent claim 1 is not directed to a judicial exception, and therefore, is directed to patentable subject matter under 35 U.S.C. § 101.
Examiner’s response:
 Examiner respectfully disagrees. The claim as a whole does not integrate the mental process into a practical application.
The claim does recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
The independent claims 1 and 17-18 are directed to an apparatus and a computer program product comprising a non-transitory computer readable storage medium having program instructions to perform the method of independent claim 18 of acquiring, generating, improving, determining, extracting, and outputting.
 The claimed computer components are recited at a high level of generality and are merely invoked as tools to reduce a complexity of the alternative choices. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  When viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Argument 2
Applicant respectfully disagrees with the rejection at least due to the above reasons, in the interest of furthering prosecution, Applicant has previously amended claim 1 to highlight the machine learning to improve accuracy (as found by the Courts and Subject Matter Eligibility Example 39 to be directed to statutory subject matter.


Examiner's response:
 Examiner respectfully disagrees. Example 39 is about training a neural network for facial detection.  First, it is about creating a first training set and using the training set in a first stage of the neural network training.  Second, another training set is created which is composed of the first training set and digital non-facial image.  Finally, the neural network is trained using the second training set.  
Minimizing false positives using objective function cannot be equated to example 39.  The claim is ineligible because it does recite a judicial exception.
Argument 3
Applicant appears to assert that the Examiner appears to agree that the claims prior to this amendment utilize machine learning and training at least because the Examiner equates the present claims with SVM methods of Gavrilov, Scbonn, and Denton, stating as reasons for combining the references that such modifications including the machine learning would be necessary "to perform experiments on large datasets."

Examiner's response:
 Examiner respectfully disagrees. In machine learning, support-vector machines are supervised learning models.  The objective of the support vector machine algorithm is to find a hyperplane in an N-dimensional space (N — the number of features) that distinctly classifies the data points.  
Therefore, support-vector machines are different from the neural network of Example 39.

Argument 4
Applicant respectfully submits that the Office has failed to establish that independent claim 1 is directed to a judicial exception, and therefore, Applicant respectfully submits that independent claim 1 is directed to patent eligible subject matter under 35 U.S.C. § 101.  It is respectfully asserted that claims 1, 17, and 18 clearly include a real-world application which makes an improvement in an existing field, similarly to improvements to an existing technology or field that have been indicated by the 2019 PEG as satisfying the requirements of 35 U. S. C. § 1 01, and thus includes statutory subject matter.
Examiner's response:
It is important to note that in order for a claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally cannot be said to improve computer technology. MPEP 2106.05(a).As noted in this action, 
To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps of the claim amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (MPEP 2106.05(b)).
Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. MPEP 2106.05(b).

Argument 5
Applicant respectfully submits that independent claim 1 is directed to patentable subject matter under 35 U.S.C. § 101. Independent claims 17 and 18 include similar recitations to that of claim 1. Thus, for at least the reasons claim 1 is directed to patentable subject matter, claims 17 and 18 are likewise directed to patentable subject matter under 35 U.S.C. § 101. Claims 2-16 depend from claim 1. Thus, for at least the reasons claim 1 is directed to patentable subject matter, claims 2-16 are likewise directed to patentable subject matter under 35 U.S.C. § 101.

Examiner’s response:
 Examiner respectfully disagrees. Independent claim 1 is not directed to patentable subject matter under 35 U.S.C. § 101. Independent claims 17 and 18 include similar recitations to that of claim 1. Thus, for at least the reasons claim 1 is directed to non patentable subject matter, claims 17 and 18 are likewise directed to non patentable subject matter under 35 U.S.C. § 101. 

No further arguments were presented for the dependent claims.  Claims 2-16 depend from claim 1. Thus, for at least the reasons claim 1 is directed to non patentable subject matter, claims 2-16 are likewise directed to non patentable subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S. C § 103
Argument 1
Applicant respectfully submits that independent claim 1 is patentable over Gavrilov and/or Schohn, taken alone or in any proper combination, fail to teach or reasonably suggest at least "extract a first set of evaluation targets and a second set of evaluation targets for which an evaluation of each evaluation criterion is opposite of an evaluation based on the unknown term, from among the plurality of evaluation targets," as currently recited in independent claim 1.

Examiner’s response:
Examiner respectfully disagrees. Garvilov teaches as shown in the office action:
“extract a first set of evaluation targets and a second set of evaluation targets for which an evaluation of each evaluation criteria is opposite of an evaluation based on the unknown term, from among the plurality of evaluation targets (any points on the opposite side of the decision boundary from their labeled classification will have wr xi+ b and y with opposite signs, i.e. any points incorrectly classified by a particular boundary, see Garvilov, page 2, "Thus we can figure out if an instance has been properly classified by checking that y(wr xi+ b) ~ 1)" or page 3, Section 2, "you want to allow some data points of one class to appear on the other side of the boundary" ).”

Argument 2
It is respectfully asserted that the cited art fails to teach or suggest at least " the evaluation targets including at least a method for packing one or more pieces of medical equipment and of each piece of the one or more pieces of medical equipment, wherein each piece of medical equipment is evaluated for each of one or more packing characteristics, the packing characteristics comprising a vertical-horizontal balance, a filling rate, an ease of storage, and an ease of sterilization of the medical equipment”, “output the extracted set of evaluation targets, and packing each piece of medical equipment according to the extracted set of evaluation targets", or “constraint condition being a generated inequation that includes an individual evaluation threshold value for each evaluating subject,” as essentially recited in amended claims 1, 17, and 18, but rather is silent regarding the same.

Examiner’s response:
 Examiner respectfully disagrees.  Applicant’s arguments are moot in view of new gorund(s) of rejection, Shiobara et al. (US 2006/0059018 A1) and Hakko (US 2012/0185215 A1).

Argument 3
It is respectfully asserted that the cited art fails to teach or suggest at least "improving accuracy of an evaluation threshold value by adding data near the evaluation threshold and performing additional learning on the new data", "improve consistency and reduce errors from variances in evaluation standards by generating the evaluation function by determining a second evaluation threshold by executing qualitative evaluations of evaluation targets", "data being considered to be near the evaluation threshold if a difference between the value of the evaluation function and a value of a second evaluation function is within a reference range" and "extracting including avoiding unsolvable states and loosening the constraint condition for comparatively larger values by utilizing an objective function including a slack variable", as essentially recited in amended claims 1, 17, and 18, but rather is silent regarding the same.
For at least the reasons presented above, Applicant respectfully submits that independent claims 1, 17, and 18 are patentably distinct and non-obvious over Gavrilov and/or Schohn under 35 U.S.C. §103.

Examiner’s response:
 Examiner respectfully disagrees. Gavrilov, Schohn, and Denton teach all the limitations in the amended claims 1, 17, and 18.  Examiner respectfully submits that independent claims 1, 17, and 18 are not patentably distinct and obvious over Gavrilov, Schohn, and Denton under 35 U.S.C. §103.

No further arguments were presented for the dependent claims. Therefore, dependent
claims 2-16, 19, and 20 depend directly or indirectly from one of claims 1, 17, or 18 are not believed to be allowable since they include all the limitations set forth in the no80n allowable independent claims from which they depend.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122